Exhibit 10.6

ZS PHARMA, INC.

2014 INCENTIVE PLAN



--------------------------------------------------------------------------------

ZS PHARMA, INC.

2014 INCENTIVE PLAN

Table of Contents

 

         Page  

1.

  Plan      1   

2.

  Objectives      1   

3.

  Definitions      1   

4.

  Eligibility      5   

5.

  Common Stock Available for Awards      5   

6.

  Administration      7   

7.

  Delegation of Authority      8   

8.

  Employee Awards      8   

9.

  Consultant and Director Awards      12   

10.

  Award Payment; Dividends and Dividend Equivalents      12   

11.

  Option Exercise      13   

12.

  Taxes      13   

13.

  Amendment, Modification, Suspension or Termination      13   

14.

  Assignability      14   

15.

  Adjustments      14   

16.

  Restrictions      15   

17.

  Unfunded Plan      15   

18.

  Code Section 409A      16   

19.

  Awards to Foreign Nationals and Employees Outside the United States      16   

20.

  Governing Law      16   

21.

  Right to Continued Service or Employment      17   

22.

  Clawback Right      17   

23.

  Usage      17   

24.

  Headings      17   

25.

  Effectiveness      17   

 

i



--------------------------------------------------------------------------------

ZS PHARMA, INC.

2014 INCENTIVE PLAN

1. Plan. ZS Pharma, Inc., a Delaware corporation (the “Company”), established
this ZS Pharma, Inc. 2014 Incentive Plan (this “Plan”), effective as of June 23,
2014 (the “Effective Date”).

2. Objectives. This Plan is designed to attract and retain employees and
consultants of the Company and its Subsidiaries, to attract and retain qualified
non-employee directors of the Company, to encourage the sense of proprietorship
of such employees, consultants and directors and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. These objectives are to be accomplished by making Awards
under this Plan and thereby providing Participants with a proprietary interest
in the growth and performance of the Company and its Subsidiaries.

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Authorized Officer” means the Chairman of the Board, the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom any
of such individuals shall delegate the authority to execute any Award
Agreement).

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish in
accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made effective without execution.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Change in Control” means a Change in Control as defined in Attachment A to this
Plan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part, including any
subcommittee of the Board as designated by the Board.

 

1



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means ZS Pharma, Inc., a Delaware corporation, or any successor
thereto.

“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or a Director, and an individual who has
agreed to become a consultant of the Company or any of its Subsidiaries and
actually becomes such a consultant following such date of agreement.

“Consultant Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Consultant pursuant to such applicable terms, conditions, and
limitations established by the Committee.

“Covered Employee” means any Employee who is or may be a “covered employee,” as
defined in Code Section 162(m).

“Director” means an individual serving as a member of the Board who is not an
Employee or a Consultant and an individual who has agreed to become a director
of the Company or any of its Subsidiaries and actually becomes such a director
following such date of agreement.

“Director Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Director pursuant to such applicable terms, conditions, and limitations
established by the Board.

“Disability” means (1) if the Participant is an Employee, a disability that
entitles the Employee to benefits under the Company’s long-term disability plan,
as may be in effect from time to time, as determined by the plan administrator
of the long-term disability plan or (2) if the Participant is a Director or a
Consultant, a disability whereby the Director or Consultant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
Notwithstanding the foregoing, if expressly provided in the Award Agreement for
an Award is subject to Code Section 409A, the definition of Disability shall
conform to the requirements of Treasury Regulation § 1.409A-3(i)(4)(i).

“Dividend Equivalents” means, in the case of Restricted Stock Units or
Performance Units, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to stockholders of record
during the Restriction Period or performance period, as applicable, on a like
number of shares of Common Stock that are subject to the Award.

 

2



--------------------------------------------------------------------------------

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee following such date of
agreement.

“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Common Stock, as applicable, under the terms of an Award.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(1) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (2) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-dealer quotation system, (3) if
shares of Common Stock are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Committee for such purpose, or
(4) if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee; provided, however,
that with respect to any Awards granted on the date of the initial public
offering of the Common Stock, Fair Market Value shall mean the opening sales
price per share price of the Common Stock offered in connection with such
initial public offering.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Code Section 422.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Exercise Price, which is either an Incentive Stock Option or a
Nonqualified Stock Option.

“Participant” means an Employee, Consultant or Director to whom an Award has
been made under this Plan.

 

3



--------------------------------------------------------------------------------

“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value in cash, the value
of which at the time it is settled is determined as a function of the extent to
which established performance criteria have been satisfied.

“Performance Unit Award” means an Award in the form of Performance Units.

“Qualified Performance Awards” has the meaning set forth in Paragraph
8(a)(vii)(B).

“Restricted Stock” means a share of Common Stock that is restricted or subject
to forfeiture provisions.

“Restricted Stock Award” means an Award in the form of Restricted Stock.

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Common Stock on the date the right is exercised over a
specified Exercise Price.

“Stock Award” means an Award in the form of shares of Common Stock, including a
Restricted Stock Award, and a Restricted Stock Unit Award or Performance Unit
Award that may be settled in shares of Common Stock, and excluding Options and
SARs.

“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

4. Eligibility.

(a) Employees. All Employees are eligible for Employee Awards under this Plan,
provided, however, that if the Committee makes an Employee Award to an
individual whom it expects to become an Employee following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming an Employee.

(b) Consultants. All Consultants are eligible for Consultant Awards under this
Plan, provided, however, that if the Committee makes a Consultant Award to an
individual whom it expects to become a Consultant following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming a Consultant.

(c) Directors. All Directors are eligible for Director Awards under this Plan,
provided, however, that if the Board makes a Director Award to an individual
whom it expects to become a Director following the Grant Date of such Award,
such Award shall be subject to (among other terms and conditions) the individual
actually becoming a Director.

The Committee (or the Board, in the case of Director Awards) shall determine the
type or types of Awards to be made under this Plan and shall designate from time
to time the Employees, Consultants or Directors who are to be granted Awards
under this Plan.

5. Common Stock Available for Awards. Subject to the provisions of Paragraph 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or
settled in Common Stock) a number of shares of Common Stock as is equal to the
sum of (1) 1,949,797 shares of Common Stock; plus (2) an annual increase of
shares of Common Stock, if any, to be added each January 1st following the
Effective Date equal to the least of (A) a number of shares of Common Stock
equal to the excess of (x) 4% of the total number of shares outstanding (on an
as converted basis) on December 31st of the immediately preceding calendar year,
less (y) the aggregate number of shares available under the Plan as of such date
(and if the result is negative, this clause (A) shall equal zero), (B) a number
of shares of Common Stock determined by the Board, and (C) 1,169,878 (subject to
adjustment pursuant to the provisions of Paragraph 15 hereof) shares of Common
Stock (with the aggregate of clauses (1) and (2), the “Maximum Share Limit”),
all of which shall be available for Incentive Stock Options.

 

5



--------------------------------------------------------------------------------

Awards under the Plan settled in cash shall not reduce the Maximum Share Limit
under the Plan. If an Award under the Plan expires or is terminated, cancelled
or forfeited, the shares of Common Stock associated with the expired,
terminated, cancelled or forfeited Award shall again be available for Awards
under the Plan. The following shares of Common Stock shall also become available
again for Awards under the Plan other than Awards of Incentive Stock Options:

(i) Shares of Common Stock that are tendered by a Participant or withheld as
full or partial payment of minimum withholding taxes or as payment for the
Exercise Price of an Award under the Plan; and

(ii) Shares of Common Stock reserved for issuance upon grant of an SAR issued
under the Plan, to the extent the number of reserved shares of Common Stock
exceeds the number of shares of Common Stock actually issued upon exercise or
settlement of such SAR.

The foregoing notwithstanding, subject to NASDAQ Global Markets Exchange listing
requirements, the Maximum Share Limit shall not be reduced by (x) shares of
Common Stock issued under Awards granted in assumption, substitution or exchange
for previously granted awards of a company acquired by the Company and
(y) available shares under a stockholder approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) and such shares shall be
available for Awards under the Plan.

The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:

(a) No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable for more than 389,959 shares of Common
Stock;

(b) No Employee may be granted during any calendar year Qualified Performance
Awards that are Stock Awards covering or relating to more than 389,959 shares of
Common Stock (the limitation set forth in this clause (b), together with the
limitation set forth in clause (a) above, being hereinafter collectively
referred to as the “Stock-Based Award Limitations”);

(c) No Employee may be granted during any calendar year Qualified Performance
Awards that are (1) Cash Awards or (2) Restricted Stock Unit Awards or
Performance Unit Awards that may be settled solely in cash having a value
determined on the Grant Date in excess of $5,000,000; and

(d) No Director may be granted during any calendar year Awards having a value
determined on the Grant Date in excess of $500,000.

 

6



--------------------------------------------------------------------------------

Shares delivered by the Company in settlement of Awards may be authorized and
unissued shares of Common Stock, shares of Common Stock held in the treasury of
the Company, shares of Common Stock purchased on the open market or by private
purchase or any combination of the foregoing.

6. Administration.

(a) Authority of the Committee. Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Common Stock; (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is comprised solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function); and (iii) any Award intended to qualify for the
“performance-based compensation” exception under Code Section 162(m) shall be
granted only if the Committee is comprised solely of two or more “outside
directors” within the meaning of Code Section l62(m) and regulations pursuant
thereto. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. Subject to Paragraph 6(c) hereof,
the Committee may, in its discretion, (x) provide for the extension of the
exercisability of an Award, or (y) in the event of death, Disability, retirement
or Change in Control, accelerate the vesting or exercisability of an Award,
eliminate or make less restrictive any restrictions contained in an Award, waive
any restriction or other provision of this Plan or an Award or otherwise amend
or modify an Award in any manner that is, in either case, (1) not materially
adverse to the Participant to whom such Award was granted, (2) consented to by
such Participant or (3) authorized by Paragraph 15(c) hereof; provided, however,
that except as expressly provided in Paragraph 8(a)(i) or 8(a)(ii) hereof, no
such action shall permit the term of any Option or SAR to be greater than 10
years from its Grant Date. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or in any Award Agreement
in the manner and to the extent the Committee deems necessary or desirable to
further this Plan’s purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. The Board shall have the same powers as the Committee with respect to
Director Awards.

(b) Indemnity. No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Paragraph 7 of this Plan shall be liable for anything done or omitted to be
done by him, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his own willful misconduct or as expressly provided by statute.

 

7



--------------------------------------------------------------------------------

(c) Prohibition on Repricing of Awards. Subject to the provisions of
Paragraph 15 hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company’s stockholders so as to (i) reduce
the Exercise Price of any outstanding Options or SARs or (ii) cancel any
outstanding Options or SARs in exchange for cash or other Awards, or Options or
SARs with an Exercise Price that is less than the Exercise Price of the original
Options or SARs.

7. Delegation of Authority. The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and Consultants, subject to Paragraph 6(a) above, to the Board or to any
other committee of the Board, provided such delegation is made in writing and
specifically sets forth such delegated authority. The Committee may also
delegate to an Authorized Officer authority to execute on behalf of the Company
any Award Agreement. The Committee and the Board, as applicable, may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under this Plan. Any such delegation hereunder shall
only be made to the extent permitted by applicable law.

8. Employee Awards.

(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Each Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee, in its sole discretion, and, if required by the
Committee, shall be signed by the Participant to whom the Award is granted and
by an Authorized Officer for and on behalf of the Company. Awards may consist of
those listed in this Paragraph 8(a) and may be granted singly, in combination or
in tandem. Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other plan of the Company or any of its Subsidiaries, including the plan of any
acquired entity. All or part of an Award may be subject to conditions
established by the Committee. Upon the termination of employment by a
Participant who is an Employee, any unexercised, unvested or unpaid Awards shall
be treated as set forth in the applicable Award Agreement or in any other
written agreement the Company has entered into with the Participant.

(i) Options. An Employee Award may be in the form of an Option. An Option
awarded to Employees pursuant to this Plan may consist of either an Incentive
Stock Option or a Nonqualified Stock Option. The price at which shares of Common
Stock may be purchased upon the exercise of an Option shall be not less than the
Fair Market Value of the Common Stock on the Grant Date, subject to adjustment
as provided in Paragraph 15 hereof. The term of an Option shall not exceed 10
years from the Grant Date; provided, however, if the term of a Nonqualified
Option (but not an Incentive Stock Option) expires when trading in the Common
Stock is prohibited by law or the Company’s insider trading policy,

 

8



--------------------------------------------------------------------------------

then the term of such Nonqualified Option shall expire on the 30th day after the
expiration of such prohibition. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Option, including, but not limited
to, the term of any Option and the date or dates upon which the Option becomes
vested and exercisable, shall be determined by the Committee.

(ii) Stock Appreciation Rights. An Employee Award may be in the form of an SAR.
The Exercise Price for an SAR shall not be less than the Fair Market Value of
the Common Stock on the Grant Date, subject to adjustment as provided in
Paragraph 15 hereof. The holder of a tandem SAR may elect to exercise either the
Option or the SAR, but not both. The exercise period for an SAR shall extend no
more than 10 years after the Grant Date; provided, however, if the term of an
SAR expires when trading in the Common Stock is prohibited by law or the
Company’s insider trading policy, then the term of such SAR shall expire on the
30th day after the expiration of such prohibition. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee.

(iii) Stock Awards. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Award, including, but
not limited to, vesting or other restrictions, shall be determined by the
Committee, and subject to the applicable requirements described in this
Paragraph 8(a).

(iv) Restricted Stock Unit Awards. An Employee Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period, shall be determined by the Committee. Subject to the terms of this Plan,
the Committee, in its sole discretion, may settle Restricted Stock Units in the
form of cash or in shares of Common Stock (or in a combination thereof) equal to
the value of the vested Restricted Stock Units.

(v) Performance Unit Awards. An Employee Award may be in the form of a
Performance Unit Award. Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date. Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Settlement of earned Performance Units shall be as determined by the
Committee and as evidenced in an Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may settle earned Performance Units
in the form of cash or in shares of Common Stock (or in a combination thereof)
equal to the value of the earned Performance Units as soon as practicable after
the end of the performance period and following the Committee’s determination of
actual performance against the performance measures and related goals
established by the Committee.

 

9



--------------------------------------------------------------------------------

(vi) Cash Awards. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

(vii) Performance Awards. Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Employee Award may be in the
form of a Performance Award. The terms, conditions and limitations applicable to
an Award that is a Performance Award shall be determined by the Committee. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.

(A) Nonqualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Code Section 162(m) shall be based on achievement of such Performance
Goals and be subject to such terms, conditions and restrictions as the Committee
or its delegate shall determine.

(B) Qualified Performance Awards. Performance Awards granted to Employees under
this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the period of service to which
the Performance Goal relates and (2) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal shall include one or more of the
following: (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based

 

10



--------------------------------------------------------------------------------

compensation; (vii) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense), stock-based compensation and changes
in deferred revenue; (viii) total stockholder return; (ix) return on equity or
average stockholder’s equity; (x) return on assets, investment, or capital
employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after
taxes; (xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or
revenue targets; (xix) increases in revenue or product revenue; (xx) expenses
and cost reduction goals; (xxi) improvement in or attainment of working capital
levels; (xxii) economic value added (or an equivalent metric); (xxiii) market
share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price
performance; (xxvii) debt reduction; (xxviii) implementation or completion of
projects or processes; (xxix) employee retention; (xxx) stockholders’ equity;
(xxxi) capital expenditures; (xxxii) debt levels; (xxxiii) operating profit or
net operating profit; (xxxiv) workforce diversity; (xxxv) growth of net income
or operating income; (xxxvi) billings; (xxxvii) bookings; (xxxviii) initiation
of phases of clinical trials and/or studies by specified dates; (xxxix) patient
enrollment rates, (xl) budget management; (xli) regulatory body approval with
respect to products, studies and/or trials; and (xlii) any of the above goals
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals applicable to Qualified Performance Awards, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. For this purpose, approved
minutes of the Committee meeting in which the certification is made shall be
treated as such written certification. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Qualified Performance Awards
made pursuant to this Plan shall be determined by the Committee. The Committee
may provide in any such Performance Award that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (a) asset write-downs, (b)

 

11



--------------------------------------------------------------------------------

litigation or claim judgments or settlements, (c) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year, (f) acquisitions or divestitures, (g) foreign exchange
gains and losses and (h) settlement of hedging activities.

(C) Adjustment of Performance Awards. Awards that are intended to be Qualified
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

9. Consultant and Director Awards.

(a) Consultant Awards. The Committee has the sole authority to grant Consultant
Awards from time to time in accordance with this Paragraph 9(a). Consultant
Awards may consist of the forms of Award described in Paragraph 8, with the
exception of Incentive Stock Options, may be granted singly, in combination, or
in tandem and shall be granted subject to such terms and conditions as specified
in Paragraph 8. Each Consultant Award shall be embodied in an Award Agreement,
which shall contain such terms, conditions, and limitations as shall be
determined by the Committee, in its sole discretion.

(b) Director Awards. The Board has the sole authority to grant Director Awards
from time to time in accordance with this Paragraph 9(b). Director Awards may
consist of the forms of Award described in Paragraph 8, with the exception of
Incentive Stock Options, may be granted singly, in combination, or in tandem and
shall be granted subject to such terms and conditions as specified in Paragraph
8. Each Director Award may, in the discretion of the Board, be embodied in an
Award Agreement, which shall contain such terms, conditions, and limitations as
shall be determined by the Board, in its sole discretion.

10. Award Payment; Dividends and Dividend Equivalents.

(a) General. Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Committee (or
the Board, in the case of Director Awards) shall determine, including, but not
limited to, in the case of Common Stock, restrictions on transfer and forfeiture
provisions. For a Restricted Stock Award, the certificates evidencing the shares
of such Restricted Stock (to the extent that such shares are so evidenced) shall
contain appropriate legends and restrictions that describe the terms and
conditions of the restrictions applicable thereto. For a Restricted Stock Unit
Award that may be settled in shares of Common Stock, the shares of Common Stock
that may be issued at the end of the Restriction Period shall be evidenced by
book entry registration or in such other manner as the Committee may determine.

 

12



--------------------------------------------------------------------------------

(b) Dividends and Dividend Equivalents. Rights to (1) dividends will be extended
to and made part of any Restricted Stock Award and (2) Dividend Equivalents may
be extended to and made part of any Restricted Stock Unit Award and Performance
Unit Award, subject in each case to such terms, conditions and restrictions as
the Committee may establish; provided, however, that no such dividends or
Dividend Equivalents shall be paid with respect to unvested Stock Awards,
including Stock Awards subject to Performance Goals. Dividends or Dividend
Equivalents paid with respect to unvested Stock Awards may, in the discretion of
the Committee, be accumulated and paid to the Participant at the time that such
Stock Award vests. Dividends and/or Dividend Equivalents shall not be made part
of any Options or SARs.

11. Option Exercise. The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may purchase such shares by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock or
other Awards. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Common Stock issuable pursuant to an Award (including cashless exercise
procedures approved by the Committee involving a broker or dealer approved by
the Committee). The Committee may adopt additional rules and procedures
regarding the exercise of Options from time to time, provided that such rules
and procedures are not inconsistent with the provisions of this Paragraph 11.

12. Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of required
withholding taxes or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes;
provided, however, that the number of shares of Common Stock withheld for
payment of required withholding taxes must equal no more than the required
minimum withholding taxes. The Committee may also permit withholding to be
satisfied by the transfer to the Company of shares of Common Stock theretofore
owned by the holder of the Award with respect to which withholding is required.
If shares of Common Stock are used to satisfy tax withholding, such shares shall
be valued based on the Fair Market Value when the tax withholding is required to
be made.

13. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would materially adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the stockholders of the Company to the
extent

 

13



--------------------------------------------------------------------------------

stockholders approval is otherwise required by applicable legal requirements or
the requirements of the securities exchange on which the Company’s stock is
listed, including any amendment that expands the types of Awards available under
this Plan, materially increases the number of shares of Common Stock available
for Awards under this Plan, materially expands the classes of persons eligible
for Awards under this Plan, materially extends the term of this Plan, materially
changes the method of determining the Exercise Price of Options, deletes or
limits any provisions of this Plan that prohibit the repricing of Options or
SARs.

14. Assignability. Unless otherwise determined by the Committee (or the Board in
the case of Director Awards) or expressly provided for in an Award Agreement, no
Award or any other benefit under this Plan shall be assignable or otherwise
transferable except (1) by will or the laws of descent and distribution or
(2) pursuant to a domestic relations order issued by a court of competent
jurisdiction that is not contrary to the terms and conditions of this Plan or
applicable Award and in a form acceptable to the Committee. The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Paragraph 14 shall be null and void. Notwithstanding
the foregoing, no Award may be transferred for value or consideration.

15. Adjustments.

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (1) the number of shares of Common Stock reserved under
this Plan, (2) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (3) the
Exercise Price or other price in respect of such Awards, (4) the Stock-Based
Award Limitations, and (5) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Committee as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make
appropriate adjustments to (i) the number and kind of shares of Common Stock
covered by Awards in the form of Common Stock or units denominated in Common
Stock, (ii) the Exercise Price or other price in respect of such Awards,
(iii) the appropriate Fair Market Value and

 

14



--------------------------------------------------------------------------------

other price determinations for such Awards, and (iv) the Stock-Based Award
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards.

(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (1) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Committee determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Code Section 424(a) applies, (2) to provide, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, the Award and, if the transaction is a cash merger, provide for
the termination of any portion of the Award that remains unexercised at the time
of such transaction, or (3) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Committee shall determine in its sole
discretion is equal to the Fair Market Value of such Awards on the date of such
event, which in the case of Options or Stock Appreciation Rights shall be the
excess (if any) of the Fair Market Value of Common Stock on such date over the
Exercise Price of such Award.

(d) No adjustment or substitution pursuant to this Paragraph 15 shall be made in
a manner that results in noncompliance with the requirements of Code
Section 409A, to the extent applicable.

16. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

17. Unfunded Plan. This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the

 

15



--------------------------------------------------------------------------------

Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. None of the Company, the Board or the Committee shall
be required to give any security or bond for the performance of any obligation
that may be created by this Plan. With respect to this Plan and any Awards
granted hereunder, Participants are general and unsecured creditors of the
Company and have no rights or claims except as otherwise provided in this Plan
or any applicable Award Agreement.

18. Code Section 409A.

(a) Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent. No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

(b) Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award, Performance Unit Award or Cash Award (or portion
thereof if the Award is subject to a vesting schedule) shall be settled no later
than the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Code Section 409A. If the Committee
determines that a Restricted Stock Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.

(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.

19. Awards to Foreign Nationals and Employees Outside the United States. The
Committee may, without amending this Plan, (1) establish special rules
applicable to Awards granted to Participants who are foreign nationals, are
employed or otherwise providing services outside the United States, or both,
including rules that differ from those set forth in this Plan, and (2) grant
Awards to such Participants in accordance with those rules.

20. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

16



--------------------------------------------------------------------------------

21. Right to Continued Service or Employment. Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment or other
service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company or its Subsidiaries.

22. Clawback Right. Notwithstanding any other provisions in this Plan, any Award
shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company whether before or after the date of grant of the
Award.

23. Usage. Words used in this Plan in the singular shall include the plural and
in the plural the singular, and the gender of words used shall be construed to
include whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

24. Headings. The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

25. Effectiveness. This Plan, as approved by the Board on May 30, 2014, shall be
effective as of the Effective Date. This Plan shall continue in effect for a
term of 10 years commencing on the Effective Date, unless earlier terminated by
action of the Board.

 

17



--------------------------------------------------------------------------------

ATTACHMENT A

ZS PHARMA, INC. 2014 INCENTIVE PLAN

DEFINITION OF

CHANGE IN CONTROL

Except as otherwise provided in an Award Agreement, for purposes of this Plan, a
“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following after the date hereof:

 

  (a) 50% Ownership Change: Any Person, the Company, or an Affiliate makes an
acquisition of Outstanding Voting Stock and is, immediately thereafter, the
beneficial owner of 50% or more of the then Outstanding Voting Stock, unless
such acquisition is made directly from the Company in a transaction approved by
a majority of the Incumbent Directors; or any group is formed that is the
beneficial owner of 50% or more of the Outstanding Voting Stock; or

 

  (b) Major Mergers and Acquisitions: Consummation of a Business Combination
unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Voting Stock immediately before such Business
Combination beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of voting stock of the parent corporation resulting from such
Business Combination in substantially the same relative proportions as their
ownership, immediately before such Business Combination, of the Outstanding
Voting Stock, (ii) no Person (other than any corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the then outstanding shares of voting stock of the parent corporation resulting
from such Business Combination and (iii) a majority of the members of the board
of directors of the parent corporation resulting from such Business Combination
were Incumbent Directors of the Company immediately before consummation of such
Business Combination; or

 

  (c) Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
before such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
Board (if it continues to exist) and of the entity that acquires the largest
portion of such assets (or the entity, if any, that owns a majority of the
outstanding voting stock of such acquiring entity) were Incumbent Directors of
the Company immediately before consummation of such Major Asset Disposition; or

 

A-1



--------------------------------------------------------------------------------

  (d) Liquidation or Dissolution: The Company’s stockholders approve a
liquidation or dissolution of the Company.

Anything in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred unless such event constitutes an event
specified in Code Section 409A(a)(2)(A)(v) and the Treasury Regulations
promulgated thereunder.

For purposes of the definition of a “Change in Control”,

 

  (1) “Affiliate” means an Affiliate within the meaning of Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

  (2) “beneficial owner” is used as it is defined for purposes of Rule 13d-3
under the Exchange Act;

 

  (3) “Business Combination” means

 

  (x) a merger or consolidation involving the Company or its stock or

 

  (y) an acquisition by the Company, directly or through one or more
subsidiaries, of another entity or its stock or assets;

 

  (4) “group” is used as it is used for purposes of Section 13(d)(3) of the
Exchange Act;

 

  (5) “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the effective date of the Plan or (y) who becomes a
director after such date and whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of a majority of the Incumbent
Directors at the time of such election or nomination, except that any such
director will not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened solicitation
of proxies by or on behalf of a Person other than the Board;

 

  (6) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company and its subsidiaries on a consolidated basis.

 

  (7) “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) is determined based on the combined voting power of such
securities;

 

A-2



--------------------------------------------------------------------------------

  (8) “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries; and

 

  (9) “Person” means an individual, entity or group.

 

A-3